Case 8:16-cv-02549-TPB-CPT Document 243 Filed 10/21/19 Page 1 of 8 PageID 10422




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

    DISH NETWORK LLC,

           Plaintiffs,

    v.                                                 Case No. 8:16-cv-2549-T-60CPT

    GABY FRAIFER, et al.,

          Defendants.
    ______________________/

                                         ORDER

           Before the Court are the Defendants’ Motion to Amend Answer (Doc. 229) and the

    Plaintiff’s response in opposition (Doc. 232).       Upon review of the parties’

    submissions and with the benefit of oral argument, the Defendants’ motion is denied.

                                             I.

           Plaintiff Dish Network LLC (Dish Network) initiated this copyright

    infringement action in August 2016 against Defendants Gaby Fraifer and Tele-Center,

    Inc. (Tele-Center).     (Doc. 1).   In January 2017, the Court entered a Case

    Management and Scheduling Order (CMSO) setting various deadlines, including—of

    significance here—a February 17, 2017, deadline to amend pleadings. (Doc. 50).

    The CMSO expressly cautioned the parties to “take heed” that any motions to amend

    after the issuance of the CMSO were “disfavored.” Id. at 1-2 (citing Local Rule

    3.05(c)(2)(E), (c)(3)(D)).
Case 8:16-cv-02549-TPB-CPT Document 243 Filed 10/21/19 Page 2 of 8 PageID 10423




           In February 2017, Fraifer and Tele-Center answered Dish Network’s complaint

    (Docs. 54, 55), and Dish Network shortly thereafter requested leave to amend its

    complaint. (Doc. 58). The Court granted that request (Doc. 61), and Dish Network

    filed an amended complaint in March 2017, which, among other things, added Planet

    Telecom, Inc. (Planet Telecom) as a Defendant.          (Doc. 62).    Each Defendant

    answered the amended complaint in April 2017 and asserted various affirmative

    defenses. (Docs. 77-79).

           A year later, after the case had proceeded through discovery, the parties filed

    motions for summary judgment.        (Docs. 134-37, 146).     After another year had

    passed, the Defendants filed an amended summary judgment motion, which Dish

    Network opposed. (Docs. 217, 224).

           The Defendants’ instant motion to amend followed. (Doc. 229).

                                                   II.

           Under Rule 16 of the Federal Rules of Civil Procedure, district courts are

    required to enter a scheduling order that “limit[s] the time to . . . join other parties

    [and] amend the pleadings.” Fed. R. Civ. P. 16(b). Such orders may be modified

    only “upon a showing of good cause.” Id.

           Where, as here, “a motion for leave to amend is filed after the scheduling

    order's deadline, a two-step analysis is appropriate.” Arianas v. LVNV Funding LLC,

    307 F.R.D. 615, 616 (M.D. Fla. 2015) (citing Sosa v. Airprint Sys., Inc., 133 F.3d 1417,

    1419 (11th Cir. 1998)). “First, the movant must demonstrate ‘good cause’ under Rule

    16(b)” by showing that it was diligent in seeking the extension. Id. (citing Sosa, 133

                                               2
Case 8:16-cv-02549-TPB-CPT Document 243 Filed 10/21/19 Page 3 of 8 PageID 10424




    F.3d at 1419; Fed. R. Civ. P. 16, Advisory Committee Notes). “When a party seeking

    the extension is not diligent, the good cause inquiry ends.” Tampa Bay Storm, Inc. v.

    Arena Football League, 1998 WL 182418, at *2 (M.D. Fla. Mar. 19, 1998) (citing Sosa,

    133 F.3d at 1418).

           If the movant demonstrates “good cause,” the Court then applies the standard

    for amendment set forth in Rule 15(a). Arianas, 307 F.R.D. at 617 (citing Sosa, 133

    F.3d at 1419); see also Candyman Kitchens Inc. v. Sandcrafters LLC, 2018 WL 6434058, at

    *2 (M.D. Fla. Dec. 7, 2018) (explaining that movant must establish good cause under

    Rule 16(b) before asserting that leave to amend should be granted under Rule 15(a)).

    Rule 15(a) provides, in relevant part, that a party may amend its pleading with the

    Court’s leave and that such leave should “be freely given when justice so requires.”

    Arianas, 307 F.R.D. at 617 (quoting Foman v. Davis, 371 U.S. 178, 182 (1962); see also

    Fed. R. Civ. P. 15(a)(2) (same). “That said, courts may deny a motion for leave to

    amend [under Rule 15(a)] on numerous grounds, including undue delay, undue

    prejudice to the [opposing party], and futility of amendment.”         Donley v. City of

    Morrow, Georgia, 601 F. App’x 805, 810 (citing Maynard v. Bd. of Regents, 342 F.3d 1281,

    1287 (11th Cir. 2003)).

           In the end, a district court’s determination as to whether to modify a scheduling

    order to allow amendments is reviewed for abuse of discretion. Southern Grouts &

    Mortars, Inc. v. 3M Co., 575 F.3d 1235, 1240 (11th Cir. 2009) (citations omitted); Deegan

    v. Homestead Police Dep’t, 750 F. App’x 796, 799 (11th Cir. 2018) (“District courts have

    unquestionable authority to control their own dockets and enjoy broad discretion in

                                               3
Case 8:16-cv-02549-TPB-CPT Document 243 Filed 10/21/19 Page 4 of 8 PageID 10425




    deciding how best to manage the cases before them.”) (internal quotation marks and

    citation omitted).

           Here, the Defendants request leave to amend their answers in order “to clarify

    and expressly set forth valid and meritorious affirmative defenses” and “to clarify

    existing averments . . . for the convenience of [the] Court in deciding this case on the

    merits.” (Doc. 229 at 8, 9). The bulk of their motion, however, centers on one

    defense—their claim that Dish Network lacks standing to sue because it is not an

    exclusive licensee of the copyrighted works recited in the complaint.                Id.

    Recognizing that their request falls well beyond the February 17, 2017, amendment

    deadline (Doc. 50), the Defendants argue that Dish Network’s motion for summary

    judgment, as well as its response to their summary judgment motion, revealed new

    information necessitating the proposed amendments (Doc. 229 at 2-3, 8).           They

    further contend that Dish Network improperly withheld that information during

    discovery despite their requests for same. Id.

           After careful consideration of the matter, the Court finds the Defendants’

    motion to amend to be fatally infirm. To begin, their motion fails to identify where

    in their twenty-six-page proposed amended answer (Doc. 229-1) the Court can find the

    revisions they now seek to make. Instead, they have left it to the Court to ferret out

    these amendments through a side-by-side comparison of the Defendants’ newly-

    offered answer and their prior ones. When pressed on the matter at the hearing, the

    Defendants referenced only general categories of changes and were unable to walk the

    Court through their proposed revisions with any particularity.

                                               4
Case 8:16-cv-02549-TPB-CPT Document 243 Filed 10/21/19 Page 5 of 8 PageID 10426




              This lack of specificity is pervasive throughout the Defendants’ motion and

    militates against granting leave to amend. For example, in addition to the above

    deficiency, the Defendants’ motion states that Dish Network produced “critical

    agreements” for the first time as attachments to declarations supporting its summary

    judgment motion as well as a “previously undisclosed agreement” as an attachment to

    its response to the Defendants’ summary judgment motion. (Doc. 229 at 8 n.2).

    Yet, the Defendants neglect in their motion to designate these agreements or the

    information therein that gives rise to their proposed amendments.

              When the Court inquired about this shortcoming at the hearing, the Defendants

    were able to identify only one agreement (between third-party network MBC and

    JumpTV) and one declaration (authored by John Whitehead of MBC) that purportedly

    revealed new information supporting their lack-of-standing defense. The Defendants,

    however, did not pinpoint the information within the JumpTV Agreement or the

    Whitehead Declaration upon which they relied or explain how any such information

    formed the basis of their proposed amendments. See, e.g., Northstar Marine, Inc. v.

    Huffman, 2014 WL 3720537, at *4 (S.D. Ala. July 28, 2014) (noting that, by “traveling

    in conclusory generalities that raise more questions than they answer,” defendants

    failed to meet their burden of showing “good cause” to amend their answer under Rule

    16(b)).

              Moreover, despite contending they made “many attempts” to secure such

    information prior to the close of discovery (Doc. 229 at 8 n.2), the Defendants do not

    show that they properly requested that information during the discovery period or that

                                                5
Case 8:16-cv-02549-TPB-CPT Document 243 Filed 10/21/19 Page 6 of 8 PageID 10427




    Dish Network was otherwise obliged to furnish it. 1 Indeed, the Defendants fail to

    specify any discovery request calling for the production of such information.

           Nor do they explain why they did not request this information directly from the

    third parties that possess it. It appears to the Court in this regard that the Defendants

    were aware of the identity of these third parties since the date of Dish Network’s

    supplemental Rule 26 initial disclosures in November 2017—almost four months

    before the close of discovery. 2 (Doc. 163 at 2-4).

           It also bears mentioning that the Court denied the Defendants’ previous request

    to strike certain MBC agreements and the Whitehead Declaration from the record,

    based upon arguments similar to those made by the Defendants here. (Doc. 187). In

    particular, the Court rejected the Defendants’ assertion that these items should be

    stricken because the witnesses at issue were not previously identified in Dish

    Network’s interrogatory responses and/or supplemental Rule 26 initial disclosures,

    and that the items were purportedly not provided in response to the Defendants' prior

    requests for production. Id.




    1
      At the hearing, the Defendants provided the Court for the first time a February 2018 email
    to Dish Network’s counsel, in which the Defendants requested the identification of individual
    representatives from the third-parties Dish Network listed in its supplemental Rule 26 initial
    disclosures. The mere provision of correspondence between counsel, however, does not
    establish that such information was duly requested through formal discovery or should have
    been included in Dish Network’s initial disclosures in the first instance.
    2
      These third parties were also named in Dish Network’s amended complaint. (Doc. 62).
                                                  6
Case 8:16-cv-02549-TPB-CPT Document 243 Filed 10/21/19 Page 7 of 8 PageID 10428




           In sum, the Defendants fail to particularize the substance of their proposed

    amendments and the newly discovered information upon which those amendments

    rest; neglect to show how such information is indispensable to their requested

    amendments; and do not establish they should have been provided with this

    information during discovery or could not have procured it on their own. As such,

    the Defendants have not established “good cause” to amend their answer under Rule

    16(b). See, e.g., Robertson v. Interactive College of Technology/Interactive Learning Sys.,

    Inc., 743 F. App’x 269, 273 (11th Cir. 2018) (finding no abuse of discretion in denial

    of untimely motion to amend where relevant facts had been known to movant for some

    time and he was merely seeking to clarify and enhance his factual averments); Southern

    Grouts, 575 F.3d at 1242 (concluding that plaintiff lacked diligence by waiting over a

    month after uncovering new information in discovery to move for leave to amend

    complaint).

           Nor have the Defendants shown that Rule 15(a)’s standard for leave to amend

    is satisfied. This action has been pending for more than three years, and motions for

    summary judgment are ripe for resolution. (Docs. 146, 217). While the Defendants

    contend that granting them leave to file a substantially revised answer at this late

    juncture will not prejudice Dish Network or delay the proceedings (Doc. 229 at 9),

    their efforts to support that contention are both underdeveloped and unpersuasive.




                                                7
Case 8:16-cv-02549-TPB-CPT Document 243 Filed 10/21/19 Page 8 of 8 PageID 10429




                                             III.

          In light of all of the above, the Defendants’ Motion to Amend Answer (Doc. 229) is

    denied.

          DONE and ORDERED in Tampa, Florida, this 21st day of October 2019.




    Copies to:
    Counsel of record




                                              8
